internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p 4-plr-103027-00 date june legend taxpayer b c d e f g h j k l dear this is in response to your submission dated date and supplementary submissions requesting on behalf of taxpayer certain rulings regarding the tax treatment of certain amounts received in connection with annuity policies issued by taxpayer and whether the proposed contract qualifies as an immediate_annuity for purposes of sec_72 of the internal_revenue_code code facts plr-103027-00 taxpayer is a life_insurance_company subject_to taxation under part i of subchapter_l of chapter of the code taxpayer is a member_of_an_affiliated_group of corporations filing life non-life consolidated_returns taxpayer proposes to issue a single-premium immediate_annuity policy policy under the terms of the policy the owner of the policy is required to pay a single premium of b dollars and receives a fixed payment of c dollars per month the policy is non-participating and has a period certain based on the interest rates guaranteed at issue the policy has no cash_value the policy does have a commuted value however which is at least equal to the present_value of the future guaranteed monthly payments under the policy taxpayer expects to credit various amounts of excess_interest under the policy to this commuted value the policy has a minimum permanent guaranteed_interest rate of d percent and an initial interest rate of e percent which is guaranteed for at least one year after the first policy year taxpayer may change the current interest rate at any time on f days prior notice and the new rate will be guaranteed for at least g months the period certain is determined by the initial interest rate for one year and thereafter by the guaranteed_interest rate at the end of each policy month taxpayer calculates the excess_interest credits which reflect the excess of the current interest rate over the guaranteed_interest rate and adds such credits to the commuted value at the end of the period certain the commuted value is immediately paid to the owner as a lump sum upon issuance of the policy the owner of the policy can add an endorsement form which will limit the excess_interest credit that is added to the commuted value if the excess_interest rate exceeds an excess_interest payment rate which is also e percent in that case any excess_interest exceeding e percent shall be distributed immediately under this endorsement during the early commutation period the first h policy years the policy’s owner has a right to commute the future guaranteed monthly payments to a lump sum payment of the commuted value only if taxpayer declares a current rate that does not exceed an early commutation rate of j percent and the owner exercises such commutation right during the first k days such new rate applies after the early commutation period the owner may elect during the first k days of any policy year to take the commuted value as a lump sum payment also upon the death of the annuitant during the period certain the owner or beneficiary may request commutation within l days after such death law and analysis plr-103027-00 i requested ruling exclusion_ratio the first issue is whether the owner of the policy is entitled to an exclusion_ratio for the guaranteed fixed monthly payments of c dollars during the period certain sec_72 of the code provides for an exclusion_ratio which is to be used to determine how much of amounts received as an annuity are included in gross_income specifically sec_72 states that the part of the amount_received_as_an_annuity under an annuity_contract that bears the same ratio to such amount as investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract shall be excluded from gross_income in other words the numerator of this ratio is the investment_in_the_contract and the denominator is the expected_return thus in order for the exclusion_ratio to apply to the guaranteed monthly payments during the period certain in an amount determined by the initial single premium and the duration of the period certain those monthly payments must qualify as amounts received as an annuity sec_1_72-2 provides that amounts subject_to sec_72 are considered amounts received as an annuity only in the event that all of the following tests are met i they must be received on or after the annuity_starting_date as that term is defined in sec_1_72-4 ii they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and iii the total_amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-4 states that the annuity_starting_date is generally the first day of the first period for which an amount is received as an annuity the monthly payments to be made by taxpayer become contractual obligations at the date the policy is signed and begin one month after that date consequently these amounts are received on or after the annuity_starting_date satisfying the first requirement of sec_1_72-2 of the regulations also the fixed payments are to be received monthly over a period of more than one year so the second requirement of periodic_payment under sec_1_72-2 is satisfied under the policy the annuitant is guaranteed to receive monthly payments for a period certain such fixed monthly payments are established at the policy’s inception plr-103027-00 and cannot be altered the total amount to be paid to the annuitant is determinable at the annuity_starting_date thus satisfying the third requirement of sec_1_72-2 of the regulations because all three criteria are satisfied the guaranteed fixed monthly payments are amounts received as an annuity therefore the owner of the policy is entitled to use the exclusion_ratio for the amounts received as monthly payments during the period certain in an amount determined by dividing the investment_in_the_contract by the expected_return under the contract ii requested ruling excess_interest the next issue is whether excess_interest is includible in the policyholder’s gross_income when received under sec_72 as noted in ruling sec_1_72-2 establishes the requirements for amounts to be considered amounts received as an annuity if a payment fails one or more of these requirements it is an amount not received as an annuity that section also applies to a situation in which an amount is to be paid periodically until a fund plus interest at a fixed interest rate is exhausted any amount later received as the result of earnings at a greater interest rate is treated as a dividend received after the annuity_starting_date regulation sec_1_72-11 states that if a dividend is received on or after the annuity_starting_date such payments shall be fully includible in the gross_income of the recipient under the policy excess_interest amounts may be paid since these amounts pertain to interest that may or may not be earned on the investment the amounts may not be made periodically and cannot be determined at the annuity_starting_date therefore these amounts do not satisfy the requirements of sec_1_72-2 of the regulations and are not amounts received as an annuity instead the amounts must be treated as amounts not received as annuity payments under sec_72 sec_72 provides the general_rule for amounts_not_received_as_an_annuity that subsection states that amounts_not_received_as_an_annuity shall be included in gross_income if received on or after the annuity_starting_date with respect to the proposed policy excess_interest will be applied to the commuted value such interest will be received by the annuitant on or after the annuity_starting_date either when the policy is commuted or at the end of the period certain thus the amount of excess_interest shall be included in income when received under sec_72 the terms of a policy endorsement that may be added to the policy require that any amount of interest earned over e percent will be added to the month’s payment following the accrual of that interest the interest earned above e percent is a dividend and is included in income under sec_72 when received because it is received after plr-103027-00 the annuity_starting_date iii requested ruling immediate_annuity contract the next issue is whether the policy qualifies as an immediate_annuity contract under sec_72 and sec_72 subject_to certain exceptions and limitations sec_72 of the code imposes a ten-percent penalty for premature_distributions_from_annuity_contracts sec_72 provides that a taxpayer’s tax on any amount received under an annuity_contract shall be increased by an amount equal to ten percent of the portion of such amount which is includible in gross_income sec_72 however provides a list of distributions that will be exempt from this ten percent penalty specifically sec_72 states the penalty will not apply to distributions under an immediate_annuity contract within the meaning of sec_72 sec_72 provides that in general an annuity_contract held by a person who is not a natural_person shall not be treated as an annuity_contract for income_tax purposes except in subchapter_l and the income_on_the_contract is treated as ordinary_income to the owner of the policy as stated in sec_72 this general_rule does not apply to immediate annuities sec_72 defines an immediate_annuity for purposes of annuity_contracts not held by natural persons that subsection defines immediate_annuity as an annuity that meets three requirements first it must have a starting date commencing no later than one year from the date of purchase second the annuity must be purchased with a single premium or annuity consideration third the annuity must provide for a series of substantially_equal_periodic_payments made at least annually during the annuity period with respect to the proposed policy the monthly annuity payments of c dollars commences one month after the policy is purchased satisfying the first requirement under sec_72 in addition the owner pays a single premium of b dollars at the policy’s contract date so the second requirement for immediate annuities is satisfied the amount of the monthly payments remain unchanged consequently the payments satisfy the requirement that the payments be substantially equal and made periodically at least annually during the annuity period thus the policy meets the definition of immediate_annuity under sec_72 holdings based on the facts and representations made we hold that the owner of the annuity is entitled to an exclusion_ratio for the monthly payments under the policy during the period certain equal to the investment_in_the_contract divided by the expected_return plr-103027-00 the amount of excess_interest that may be credited to the commuted value of the policy shall not be includible in gross_income until actually received under sec_72 the excess_interest which may be added to the monthly payment pursuant to an endorsement to the policy shall be includible in gross_income when received under sec_72 the policy qualifies as an immediate_annuity contract for purposes of sec_72 and sec_72 of the code no opinion is expressed as to the tax treatment of the contract under the provisions of any other sections of the code and income_tax regulations that may also be applicable thereto the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the next federal_income_tax return to be filed by taxpayer sincerely assistant chief_counsel financial institutions products by donald j drees jr senior technician reviewer branch
